TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-13-00849-CV



                              In re Personal Care Products, Inc.


                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                            MEMORANDUM OPINION


               Relator Personal Care Products, Inc., has filed a petition for writ of mandamus and

a motion for emergency stay, asking this Court to temporarily stay and ultimately vacate decisions

made by the Executive Commissioner of the Texas Health and Human Services Commission

(HHSC). However, this Court lacks jurisdiction to issue mandamus directly against HHSC. See

Tex. Const. art. V, § 6(a); Tex. Gov’t Code § 22.221(a), (b). Accordingly, we deny the petition for

writ of mandamus and the motion for emergency stay.



                                             __________________________________________

                                             Bob Pemberton, Justice

Before Chief Justice Jones, Justices Pemberton and Rose

Filed: December 30, 2013